iv?o~m
                                ELECTRONIC RECORD




COA #      02-13-00559-CR                         OFFENSE:        22.04


           Paul Barton Steen II v. The State of
STYLE:     Texas                                  COUNTY:         Tarrant

COA DISPOSITION:       AFFIRMED                   TRIAL COURT:    396th District Court


DATE: 08/28/14                     Publish: NO    TC CASE #:      1149522D




                          IN THE COURT OF CRIMINAL APPEALS



         Paul Barton Steen II v. The State of
STYLE:   Texas                                         CCA#:
                                                                      ItlO-W
         hPFELLAMr^                   Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

                                                       JUDGE:
DATE:   P*<>       / 7,    2^                          SIGNED:                           PC:_
JUDGE: /3g                                             PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                             ELECTRONIC RECORD